Citation Nr: 1633890	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  05-34 660	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis.

2.  Entitlement to service connection for a bilateral breast condition, including secondary scars.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from October 1993 to August 1996 and from August 1998 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board remanded the case to the RO for further development in February 2009 and April 2012.

The Veteran submitted a notice of disagreement (NOD) in August 2016 as to a July 2016 rating decision that denied service connection for a bilateral breast condition, including secondary scars.  However, after the Veteran's submission of a NOD, the RO has not issued a statement of the case (SOC) on this matter as required.  See 38 C.F.R. § 19.26 (2015).  A remand is necessary in order to provide the Veteran a SOC in order for the Veteran to be able to perfect the claim by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c) (2015).  Thus, this issue has been added to the appeal. 

In accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015), in April 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  The VHA opinion was received in July 2016.  Although the Veteran was not provided with the opinion, he is not prejudiced by the adjudication given the favorable decision below.  Additionally, the decision includes the relevant content of the July 2016 opinion.

The decision below addresses the respiratory disorder claim.  The breast condition claim is addressed in the remand section following the decision.



FINDING OF FACT

The Veteran has a respiratory disorder that had its onset during active service.

 
CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

Service treatment records show treatment periodically in service for upper respiratory infection and also mononucleosis.  The service treatment records show that the Veteran received treatment in May 1999 for symptoms assessed as pharyngitis/bronchitis. 

A report of medical history dated during service in April 2002 shows that the Veteran reported having had bronchitis in May 1999 and January 2002 with associated problems of wheezing, congestion, and coughing up blood.  On examination at that time the evaluation of the lungs were noted as normal but the Veteran was scheduled for an appointment later for further examination.
 
VA progress notes dated in the 2000s contain problem lists that include chronic bronchitis, and contain lists of medications used including Albuterol therapy with inhalation every four hours as needed (bronchodilator).  

A VA progress note dated in October 2002 shows complaints of cold symptoms for three weeks, cough with green phlegm for one week, and sore throat for three weeks.  After evaluation the report contains an impression of pharyngitis/bronchitis.

The reports of associated January 2003 VA respiratory and general examinations show that the Veteran reported a history of recurrent bronchitis, with a frequency of one or two times every winter for the previous three years.  She reported that her episodes of bronchitis included symptoms of productive cough, hemoptysis, dyspnea on exertion, and periods of being bedridden for a week at a time.  Physical examination included findings of: no cor pulmonale; stable weight; and no restrictive disease.  These reports show that the Veteran was unable to cooperate with a pulmonary function test, which concluded with an impression of uninterpretable.

A subsequent January 2003 VA treatment record shows that the Veteran presented with an upper respiratory infection with cough productive of green phlegm.  Chest examination showed bronchial breath sounds bilaterally.  The provider concluded the report with a diagnostic impression of bronchitis. 

VA progress notes in November 2003 show that the Veteran reported complaints of cough with greenish phlegm for the previous three days.  The Veteran reported that she had a sore throat that was resolving, her voice was becoming hoarse since the previous day, and she had a stuffy nose.  She denied having fever, nose discharge, sinus pain, and headache, shortness of breath, chest pain, or palpitations.  After evaluation the report contains an assessment of bronchitis.

VA treatment records in March 2004 show a provisional diagnosis of chronic bronchitis, for which a pulmonary function test was recommended.  VA treatment findings in July 2004 included an assessment/impression of COPD/chronic bronchitis-on inhalers.   

A September 2004 VA report contains pulmonary function test findings and concludes with an interpretation of: 
(1) Normal spirometric values indicate the absence of any significant degree of obstructive pulmonary impairment and/or restrictive ventilatory defect. 
(2) The decreased residual volume (RV) and total lung capacity (TLC) indicate the possibility of a mild degree of restrictive ventilatory defect. 
(3) The diffusing capacity test results are adjusted to account for the actual hemoglobin present. 
(4) Normal diffusing capacity is indicated by the finding of normal values for both the diffusing capacity (DSDB adj) and the diffusing capacity in relation to the lung volume (D/VA adj.). 
(5) Bronchodilator therapy was administered followed by repeat spirometric testing.
(6) Post-bronchodilator testing failed to demonstrate a significant change in FVC,
FEV1, or FEF 25-75. This indicates that this patient may not benefit from continued bronchodilator therapy.
 
A subsequent September 2004 VA progress note contains a history that in service the Veteran had chronic bronchitis and was placed on an inhaler.  The Veteran reported that she was currently using Albuterol when necessary.  She reported that between November 2003 and March 2004 she had had several cases of bronchitis and was given antibiotics to clear it up.  At that time lung examination showed clear sounds to auscultation bilaterally; no coughing; no pursed lips breathing; and no peripheral cyanosis, clubbing or edema.  Chest x-ray examination was normal.  The treatment provider noted that PFT pre and post bronchodilator medication showed normal FEV-1 and FEV-1/FVC values and no change after bronchodilator was given.  The report contains a diagnosis of normal lung and respiratory examination.

The Veteran was seen by VA treatment providers later in September 2004, when she reported she started having some trouble breathing since the night before, and that her bronchitis and sore throat were starting. 

The report of an April 2012 VA examination by a physician's assistant includes a history that the Veteran reported that she was seen in service for upper respiratory infection in 1999 and 2000 when she was treated symptomatically for acute bronchitis.  In the early 2000s she was using albuterol inhaler when necessary for shortness of breath until about 2004 as far as medical records show.  She was currently not on any respiratory medications and she was a nonsmoker.  The examiner of the April 2012 VA examination noted that in September 2004 VA had performed a pulmonary function test pre and post bronchodilator for evaluation that was normal.  

The April 2012 VA examiner opined that the treatment of p.r.n. bronchodilator metered-dose inhaler that the Veteran received towards the end of service and after service did not represent a chronic disability because her past bouts of bronchitis were acute illnesses, and not a chronic respiratory disability.  The examining physician's assistant further stated that the Veteran would not have had a normal PFT if she had had evidence of a chronic respiratory problem.  The examiner stated also that he found that there was no clinical evidence of respiratory disease either.

The Board obtained a July 2016 VHA expert medical opinion from a medical doctor specialist in pulmonary and critical care.  The VHA expert reviewed and commented on the Veteran's medical history as reflected in the claims file medical records since during service.  Based on that review the VHA expert noted that the Veteran has been complaining of chronic and recurrent cough, wheezing and sometimes shortness of breath with exertion.  He further noted that these symptoms had started during service in 1999 and that the symptoms initially started as an acute bronchitis.  The VHA expert noted that the Veteran also reported having recurrent symptoms after service that included cough, wheezing and shortness of breath.
 
The VHA expert stated that importantly, at some point the Veteran was coughing up blood.  He noted that the Veteran had a normal pulmonary function test in September 2004, with no indication of asthma or chronic bronchitis shown.  The VHA expert stated, however, that this did not rule out completely any respiratory disease.  The VHA expert stated that the recurrent cough, bronchitis-like symptoms, production of green mucus, and wheezing, were all symptoms consistent with asthma.  He noted that the Veteran had slightly elevated eosinophils in May 2005, which happens sometimes in cases of asthma.  He stated that asthma is basically a disease of the airways that can present with normal pulmonary function test. 

On the basis of the foregoing and other cited reasons in the opinion, the VHA examiner opined that the Veteran's respiratory disease symptoms had started while the Veteran was in service.  He opined further that the Veteran has a respiratory problem that can be asthma, bronchiectasis, undiagnosed cystic fibrosis, or constrictive bronchiolitis, requiring more testing to identify which some of the above mentioned diseases are present.  

Analysis

The April 2012 VA examiner indicated that the Veteran did not presently have chronic bronchitis, or more generally a chronic respiratory problem; however, the post-service VA treatment records in the 2000s appear to show respiratory complaints and symptomatology during the pendency of the claim on appeal.  These VA treatment records have diagnosed symptomatology to include bronchitis; pharyngitis or bronchitis; and COPD/chronic bronchitis.

The VHA expert opined that the Veteran does have a chronic respiratory disease, which based solely on review of the medical records available, could be asthma, bronchiectasis, undiagnosed cystic fibrosis, or constrictive bronchiolitis, which required further testing to identify specific condition was present.  It is not necessary for the purpose of granting service connection in this circumstance to be able to identify specifically which of these chronic respiratory diseases are present. 
 
In sum, there is competent medical evidence of a chronic respiratory disorder; and competent medical evidence provided by the VHA examiner's opinion, that the Veteran's respiratory disease symptomatology started while the Veteran was in service.  He clearly indicated that the Veteran's present respiratory symptomatology started in 1999 during service.  The Board finds the VHA expert opinion to be the most persuasive and probative evidence as to whether the Veteran has a respiratory disorder with a relationship to her active service.

Given the evidence of the well-reasoned and probative opinion of the VHA expert, and resolving reasonable doubt in her favor, service connection for a respiratory disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder is granted.


REMAND

In a July 2016 rating decision, the RO denied service connection for a bilateral breast condition, including secondary scars.  In August 2016 the Veteran submitted a Notice of Disagreement, VA Form 21-0958, initiating an appeal as to that denial.  Because the RO has not yet issued a SOC on this claim, remand is required for that purpose.  See Manlincon, 12 Vet. App. at 238; 38 C.F.R. § 19.9(c).

Accordingly, this issue is REMANDED for the following action:

Issue the Veteran a SOC on her claim of entitlement to service connection for a bilateral breast condition, including secondary scars, so that she may have the opportunity to complete an appeal on the issue by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


